          Case 1:20-cr-00481-ER Document 56
                                         59 Filed 03/22/21
                                                  03/23/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                 3/23/2021                           March 22, 2021
                                       The March 24 status conference is adjourned to May 28, 2021
By ECF                                 at 10:30 a.m. Speedy trial time is excluded from March 24,
                                       2021, until May 28, 2021, in the interest of justice.
The Honorable Edgardo Ramos
United States District Judge           SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                     3/23/2021
       Re:     United States v. Santos, et al., 20 Cr. 481 (ER)

Dear Judge Ramos:

        The Government writes to respectfully request, with consent from defense counsel, that the
status conference currently scheduled for March 24, 2021, be adjourned for a period of 60 days.
The adjournment will enable the government to produce any additional discovery, defense counsel
to review discovery and consider what, if any motions are to be made, and for the parties to engage
in any discussions of potential pretrial resolutions of the matter. The adjournment will also allow
the parties to complete discussions of a protective order in this matter with counsel for Erik Suarez.

        Should the Court grant this request, the parties also request that the time be excluded under
the Speedy Trial Act between March 24, 2021, through the next scheduled conference because the
“ends of justice served by the granting of such continuance outweigh the best interests of the public
and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with
defense counsel and counsel for Thomas Santos, Jeffrey Guzman, and Victor Del Valle have
consented to exclusion of time. Counsel for Adrean Coombs and Erik Suarez did not take a
position on exclusion of time.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney
                                                      Southern District of New York

                                               By:                /s/
                                                      Jarrod L. Schaeffer / Elizabeth A. Espinosa
                                                      Assistant United States Attorneys
                                                      Tel: (212) 637-2270 / 2216

cc: Counsel of Record (via ECF)
